Citation Nr: 1508686	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-08 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than September 9, 2008, for the grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to November 1969.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for PTSD, effective September 9, 2008.  The rating decision noted that this was the date of a VA hearing during which the Veteran requested to reopen his previously denied claim for service connection for PTSD.  The evaluation was 30 percent.  

The issue of entitlement to an initial evaluation in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for PTSD was received in September 1988, but he subsequently withdrew that claim in December 1989.

2.  The Veteran requested to reopen the previously denied claim for service connection for PTSD on September 9, 2008.  






CONCLUSION OF LAW

The criteria for an effective date earlier than September 9, 2008, for the grant of service connection for PTSD have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The current appeal arises from the Veteran's disagreement with the effective date of a grant of service connection.  Once service connection was granted, the claim was substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The record contains the Veteran's service treatment records, VA treatment records, private treatment records, records from the Social Security Administration and the transcript of a March 2013 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  The Board can adjudicate the Veteran's earlier effective date claim on the current record.  An additional VA examination at this point would be irrelevant to the period prior to the September 9, 2008, effective date of the Veteran's award of service connection.  Similarly, the VA treatment records to be obtained pursuant to the Remand section, below, would be irrelevant to the earlier effective date claim.  In this regard, the Board points out that the Veteran's arguments for an earlier effective date focus on whether he withdrew a claim for service connection for PTSD in December 1989.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for PTSD because a claim for service connection for PTSD that he had submitted on September 22, 1988, was still pending at the time that the July 2011 rating decision on appeal granted service connection.  Thus, the effective date for the grant of service connection should be September 22, 1988, the date of receipt of his original claim for service connection for PTSD.

The Veteran's contentions center on a VA Form 21-4138, dated in December 1989 and containing his signature, that withdrew a pending claim for service connection for PTSD.  He alleges that he signed a blank VA Form 21-4138 while under the effects of medication while receiving VA inpatient care for PTSD.  His service organization at that time, the Paralyzed Veterans of America, later wrote in the request to withdraw the claim without his authorization.  He asserts that his signature is different from the handwriting of the withdrawal request.  

The Veteran points out that the VA Form 21-4138 has no VA date stamp of receipt.  He also asserts that VA failed to verify his intention to withdraw the claim by failing to send him a notice that he had withdrawn the claim.  He also asserts that it was his intent at that time to submit a claim for service connection for PTSD.  See transcript of a September 2008 Video Conference hearing.

The Veteran argues that since he did not withdrawal his claim for service connection for PTSD in December 1989, that claim is still pending.  Thus, the effective date for the grant of service connection should be September 22, 1988, the date of receipt of his original claim for service connection for PTSD. 

The relevant law provides that, except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The Board finds that the preponderance of the evidence is against an effective date for service connection for PTSD prior to September 9, 2008.  The Board finds that the Veteran's September 1988 claim for service connection for PTSD was not pending at the time of the July 2011 rating decision on appeal.  

The Board recognizes the Veteran's assertions.  The Board first observes that an appellant's authorized representative may withdraw an appeal.  38 C.F.R. § 20.204.  There is no requirement that the appellant sign the withdrawal request.  As a result, whether the Veteran or his authorized representative completed the December 1989 VA Form 21-4138 is not legally significant.  The salient fact is that in December 1989 VA received a VA Form 21-4138 withdrawing the Veteran's claim for service connection for PTSD from a party authorized by VA regulation to do so.  

The Board also notes that the December 1989 VA Form 21-4138 does not have a date stamp of its receipt.  However, a December 6, 1989, VA deferred rating decision refers to the withdrawal, indicating that it was of record at that time.  While it is VA's policy to date stamp the date of receipt of a submission, see M21-1MR, Part III.ii.1.C.10.a (2014); see also Veterans Benefits Administration (VBA) Letter 20-09-10 (Mar. 19, 2009) (VBA Policy to Maintain Accountability of Official Date Stamps), VA's failure to do so does not render a submission void.  The fact that VA did not date stamp the December 1989 withdrawal does not make the withdrawal void or without legal effect.  

Similarly, VA was under no statutory or regulatory duty to verify that it was the Veteran's intention to withdraw the claim for service connection for PTSD by sending him a notice that he had withdrawn the claim.  In addition, the Board finds it unclear why the Veteran would have signed a blank VA Form 21-4138 with the expectation that his representative would later fill in a claim for service connection for PTSD when such a claim was already pending.  

Finally, although this fact is not dispositive, the Board finds that the handwritten withdrawal request on the December 1989 VA Form 21-4138 appears identical to the handwriting on an August 1989 VA Form 1-9 signed by the Veteran, as well as the handwriting on a September 1989 letter signed by the Veteran before a notary.  

In light of the foregoing, the Board finds that September 9, 2008, is the date of the claim that led to the grant of service connection for PTSD.  Applying the pertinent VA regulation (38 C.F.R. § 3.400(b)(2)(i)) to the facts, it is clear that an effective date earlier than September 9, 2008, is not warranted for the grant of service connection for PTSD.  The record contains no document dated before the September 9, 2008, claim that constitutes an application to reopen the claim for service connection for PTSD.  There is no evidence or statement dated before September 9, 2008, that can be construed as a formal or informal claim for service connection. Thus, the Board finds that an effective date prior to September 9, 2008, for the grant of service connection for PTSD is not warranted.

Because the Veteran's claim was filed many years after he was discharged from service in 1969, the effective date is the date of receipt of the claim to reopen, as that is later than the date entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

In sum, the evidence demonstrates that the Veteran is not entitled to an effective date prior to September 9, 2008, for the grant of service connection for PTSD.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

An effective date earlier than September 9, 2008, for the grant of service connection for PTSD is denied.  


REMAND

During the March 2013 hearing, the Veteran stated that he had been receiving VA treatment for PTSD at the Salem, Virginia, VA Medical Center (VAMC).  He had been going every 3 months but lately had been going every 6 months because his VA doctor had left and was not replaced for a while.  The appointments last from one-half to one hour. The VA physician prescribed medications and checked to see how the Veteran was doing.  

A review of the Veteran's VA claims file and eFolders reveals that the most recent VA treatment record is dated May 27, 2008.  Thus, it appears that there exist records of VA treatment of the Veteran's PTSD that have not been associated with the record before the Board.  

Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In addition, the Board finds that another VA examination is warranted in order to take into consideration this additional evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all treatment records from the Salem, Virginia, VAMC dated after May 27, 2008.  

2.  Afford the Veteran a PTSD examination to determine the current severity of the disorder.  The claims file, including any additional records that are obtained, must be made available to the examiner for review.  

3.  Then, readjudicate the Veteran's claim for an initial evaluation in excess of 30 percent for PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


